892 F.2d 1045
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Christopher FRITZ, Petitioner-Appellant,v.George SUMNER, Warden, D. Brian Mckay, Attorney General, forthe State of Nevada, Respondents-Appellees.
No. 89-15196.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 1, 1989.*Decided Dec. 14, 1989.

Before JAMES R. BROWNING, KOZINSKI and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Fritz appeals the denial of his 28 U.S.C. § 2254 petition challenging the entry of his guilty plea.   In assessing the validity of a guilty plea an appellate court should review the entire record, and look to the totality of the facts and circumstances of a defendant's case, to determine whether a defendant entered his plea with an actual understanding of the nature of the charges against him.   See Marshall v. Lonberger, 459 U.S. 422, 103 S. Ct. 843, 74 L. Ed. 2d 646 (1983);   Henderson v. Morgan, 426 U.S. 637, 96 S. Ct. 2253, 49 L. Ed. 2d 108 (1976).   A review of the transcripts of both the change of plea hearing and the entry of judgment and imposition of sentence hearing discloses that the petitioner was fully informed of the charges against him and stated an adequate factual basis.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th CirR. 36-3